          Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


AMERINOR, LLC,                                   §
            Plaintiff                            §
                                                 §                  A-20-CV-01022-JRN
-vs-                                             §
                                                 §
SANARA WELLNESS LLC, ALLISON                     §
FULLMER,                                         §
           Defendants                            §



                                             ORDER

       Before the Court in the above-entitled and styled cause of action is Defendants’ Motion

to Dismiss for Failure to State a Claim and Motion to Dismiss for Improper Venue, or, in the

Alternative, Transfer. (ECF No. 13). Defendants filed their motion on January 18, 2021. Plaintiff

Amerinor, LLC filed its response on February 1, 2021. (ECF No. 14). Defendants filed their

reply on February 8, 2021. (ECF No. 15). Upon consideration of the above briefing, the Court

will GRANT Defendants’ motion, dismiss Allison Fullmer in her individual capacity with

prejudice, and dismiss the case for improper venue.



                                      I.     LEGAL STANDARD

       a. Motions to Dismiss under Rule 12(b)(6)

       Upon motion or sua sponte, a court may dismiss an action that fails to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). In deciding a Rule 12(b)(6) motion to

dismiss for failure to state a claim, the court accepts as true all well-pleaded facts, viewing them

in the light most favorable to the nonmovant. In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007). However, a court need not blindly accept each and every allegation of fact;
          Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 2 of 9




properly pleaded allegations of fact amount to more than just conclusory allegations or legal

conclusions “masquerading as a factual conclusion.” Taylor v. Books A Million, Inc., 296 F.3d

376, 378 (5th Cir. 2002); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v.

Iqbal, 556 U.S. 652, 678 (2009).

       To survive the motion to dismiss, a nonmovant must plead enough facts to state a claim

to relief that is plausible on its face. Twombly, 550 U.S. at 570. The court determines whether the

plaintiff has stated both a legally cognizable and plausible claim; the court should not evaluate

the plaintiff’s likelihood of success. Lone Star Fund v. (U.S.), LP v. Barclays Bank PLC, 594

F.3d 383, 387 (5th Cir. 2010). Based upon the assumption that all the allegations in the

complaint are true, the factual allegations must be enough to raise a right to relief above the

speculative level. Twombly, 550 U.S. at 555.

       When the nonmovant pleads factual content that allows the court to reasonably infer that

the movant is liable for the alleged misconduct, then the claim is plausible on its face. Iqbal, 556

U.S. at 678. The plausibility standard, unlike the “probability requirement,” requires more than a

sheer possibility that a defendant acted unlawfully. Id. Rule 12(b)(6) is read in conjunction with

Rule 8(a), which requires “a short plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2); Twombly, 550 U.S. at 545. The pleading standard

announced in Rule 8(a)(2) does not require detailed factual allegations but demands greater

specificity than an unadorned “the-defendant-unlawfully-harmed-me accusation.” Fed. R. Civ. P.

8(a)(2); Iqbal, 556 U.S. at 678. A pleading offering “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555. Nor is

a complaint adequate if it tenders “naked assertion[s]” devoid of “further factual enhancement.”
          Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 3 of 9




Id. at 557. Evaluating the plausibility of a claim is a context-specific process that requires a court

to draw on its experience and common sense. Iqbal, 556 U.S. at 663–64.

       b. Motions to Dismiss for Improper Venue

       A party may move to dismiss an action based on improper venue pursuant to Rule

12(b)(3). See Fed. R. Civ. P. 12(b)(3). When a defendant challenges venue, the plaintiff has the

burden of demonstrating that the chosen venue is proper. See Am. Gen. Life Ins. Co. v. Rasche,

273 F.R.D. 391, 396 (S.D. Tex. 2011). When considering a Rule 12(b)(3) motion to dismiss for

improper venue, the court must accept as true all allegations in the complaint and resolve all

conflicts in favor of the plaintiff. Braspetro Oil Servs. Co. v. Modec (USA), Inc., 240 Fed. Appx.

612, 615 (5th Cir. 2007) (per curiam) (citations omitted). Thus, a plaintiff may show that venue

is proper by “setting forth facts that taken as true would establish venue.” Bigham v. Envirocare

of Utah, Inc., 123 F. Supp. 2d 1046, 1048 (S.D. Tex. 2000) (citing Wilson v. Belin, 20 F.3d 644,

648 (5th Cir. 1994)).

       If venue is improper, 28 U.S.C. § 1406(a) instructs courts to “dismiss or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a). The decision to dismiss or transfer lies within the court’s

discretion. AllChem Performance Prods., Inc. v. Aqualine Warehouse, LLC, 878 F. Supp. 2d

779, 788 (S.D. Tex. 2012) (citing Dubin v. United States, 380 F.2d 813, 815 (5th Cir. 1967)).



                                           II.    DISCUSSION

       a. Background

       Plaintiff is the owner of the registered trademark “SANARA” and has used it in the

practice of selling beauty and cosmetics products as well as wellness and health services online.
          Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 4 of 9




See (Am. Compl., ECF No. 12, at 2). Defendants operate a yoga studio in Southlake, Texas

under the name “Sanara Yoga and Wellness” and market their business online. Id. Plaintiff filed

this action in state court in Travis County, Texas alleging violation of the Lanham Act, 15 U.S.C.

§1051 et seq., and Unfair Competition. The case was removed to this Court on October 6, 2020.

(ECF No. 1).

       b. Defendants’ Motion to Dismiss Allison Fullmer

       Defendant Allison Fullmer is the owner of the corporate Defendant, Sanara Wellness

LLC. Defendants jointly argue that Plaintiff has failed to state a claim upon which relief can be

granted as to Fullmer in her individual capacity—that is, outside of her capacity as an owner of

the business. See (Mot., ECF No. 13, at 4).

       The only direct discussion of Fullmer is a reference to her personal social media profiles,

whereupon she claims to be the owner of the business and shares or references posts made on the

business’s separate social media profiles. Plaintiff argues that this social media presence is

sufficient to pierce the corporate veil and hold Fullmer personally responsible for the alleged

trademark infringement.

       This argument is patently absurd for reasons pertaining both to the law and to common

sense. First, under Texas law, a corporation or LLC is a separate legal entity that protects its

owners from personal liability, and the mere fact that an individual is an owner or partial owner

is insufficient to destroy that protection or pierce the corporate veil. See In re Antone’s Records,

Inc., 445 B.R. 758, 785 (Bankr. W.D. Tex. 2011) (citing Seidler v. Morgan, 277 S.W.3d 549,

558 (Tex. App.—Texarkana 2009, pet. denied); see also Bates Energy Oil & Gas v. Complete

Oilfield Servs., 361 F. Supp. 3d 633, 665 n. 9 (W.D. Tex. 2019) (“Although [Texas law] refers to
          Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 5 of 9




corporations, the principles applicable to piercing the corporate veil apply equally to limited

liability companies.”) (cleaned up).

       To succeed in piercing the veil on a theory that the company and its ownership are “alter

egos,” Plaintiff has to prove it is necessary to hold the individual liable, as opposed to the

corporate form, in order to avoid a substantial injustice to the plaintiff. Mancorp, Inc. v.

Culpepper, 802 S.W.2d 226, 228 (Tex. 1990). This is a large burden to overcome. See Rimade

Ltd. v. Hubbard Enters., Inc., 388 F.3d 138, 145 (5th Cir. 2004) (protecting a defendant who had

not taken a salary from a company for years). Plaintiff’s response does not discuss piercing the

corporate veil. In fact, Plaintiff does not defend its suit against Fullmer personally in any way

other than to say in a conclusory manner that her use of her personal social media pages to

promote her business makes her susceptible to liability. To suggest that such social media use

establishes that the business “was formed and operated to serve as a tool or conduit of a person

as an ‘alter ego’” is an argument not deserving of further attention. See Willis v. Donnelly, 199

S.W.3d 262, 277 (Tex. 2006).

       On a more practical note, to suggest that an individual’s discussion or promotion of her

business on her personal social media pages opens her up to individual liability is so ridiculous

the Court questions the good faith of Plaintiff’s counsel. It appears Plaintiff envisions a world in

which a business owner must keep her profession a secret to ensure continued protection by state

incorporation laws. Nevertheless, that is not the law in Texas, and it is not a world the Court will

bring to fruition here. The partial Motion to Dismiss under Rule 12(b)(6) is granted, and Allison

Fullmer is dismissed in her individual capacity with prejudice.

       c. Motion to Dismiss for Improper Venue
          Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 6 of 9




       Defendants also bring a motion to dismiss under Rule 12(b)(3), arguing that venue is

improper in the Western District of Texas. More specifically, Defendants argue that the

corporate defendant, Sanara Wellness LLC resides in the Northern District of Texas as its sole

place of business is in Southlake, Texas and its registered agent is in Keller, Texas. See (Mot.,

ECF No. 13, at 6).

       A court may dismiss or transfer a case if it was filed in the “wrong” division or district.

28 U.S.C. § 1406(a). According to 28 U.S.C. §1391(b), venue is proper in a diversity action in:

       (1) A judicial district in which any defendant resides, if all defendants are residents of the

           State in which the district is located;

       (2) A judicial district in which a substantial part of the events or omissions giving rise to

           the claim occurred, or a substantial part of property that is the subject of the action is

           situated; or

       (3) If there is no district in which an action may otherwise be brought as provided in this

           section, any judicial district in which any defendant is subject to the court’s personal

           jurisdiction with respect to such action.

       28 U.S.C. § 1391(b).

       Plaintiff asserts that venue is proper in this Court because a substantial part of the events

giving rise to the claim occurred in the Western District. In support of this claim, Plaintiff once

again points to social media, and argues that Defendants’ social media accounts “are interactive

and solicit interaction from residents of Travis County, Texas.” Plaintiff further points to Revell

v. Lidov, 317 F.3d 467, 470 (5th Cir. 2002) for the point that, when the Fifth Circuit considered

an online bulletin board that was interactive, the district court was obliged to “examine the extent

of interactivity and nature of the forum contacts.”
           Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 7 of 9




         Even if Defendants have occasionally solicited business from individuals in Travis

County, that is insufficient to establish proper venue. Instead, the selected district’s contacts must

be substantial. McClintock v. Sch. Bd. E. Feliciana Parish, 299 F. Appx. 363, 365 (5th Cir.

2008) (emphasis added). “That means for venue to be proper, significant events or omissions

material to the plaintiff’s claim must have occurred in the district in question, even if other

material events occurred elsewhere.” Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir.

2005).

         But Plaintiff does not even provide support for its assertion that Defendants target

customers in Travis County. In fact, of the fifteen screenshots and pictures of social media posts

that Plaintiff attaches to its complaint, none of them mention Travis County or any area within

the Western District and seven specifically mention or provide a location in Southlake. Plaintiff

has not pointed to any conversations between employees of Sanara Wellness wherein those

employees encouraged Travis County residents to travel the roughly 213 miles from Austin to

Southlake in order to take a yoga class. It appears that by “solicit interaction from residents of

Travis County, Texas,” Plaintiff is really saying the social media accounts are available to

everyone, including such residents. This is absolutely insufficient to show that a substantial

portion of events giving rise to the claims occurred in the Western District, even if social media

interactions alone could justify such a finding under different circumstances.1

         Finally, Plaintiff does not respond to Defendants’ evidence that shows they do not, in

fact, target or seek customers in the Western District. Defendants attached to their motion an

affidavit from Fullmer stating that her business: (a) does not target people in the Western District

1
  Both parties point to Revell, 317 F.3d at 470 for the proposition that the Court should consider whether the
websites in question are “passive” or “interactive.” However, Plaintiff does not even provide the Court with an
argument that the websites in question are interactive by showing examples of Defendants’ employees interacting
with customers or potential customers on the sites, much less customers in the Western District of Texas. Thus,
consideration of the interactivity of the websites is impossible and unnecessary.
          Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 8 of 9




of Texas, (b) includes the phrase “Conveniently Located in the Heart of Southlake” on its

website, (c) does not sell any products online, including to Travis County residents, (d) has a

phone number with a Southlake area code, (e) does not advertise a toll-free number because it

does not target out-of-area customers, and (f) creates social media posts aimed at driving

business to the sole studio location in Southlake. See (Fullmer Aff., ECF No. 13-2, at 1–2).

        The Court finds that no portion at all—certainly not a substantial portion—of the events

giving rise to this dispute occurred in Travis County or the Western District of Texas. Because

no other argument is made that venue is proper here, the Court finds that venue is improper.

        It is within the Court’s discretion to dismiss or transfer the case to the proper venue. See

Dubin, 380 F.2d at 815. Because Plaintiff has demonstrated by its response to Defendants’

motion that it is satisfied with conclusory arguments and half-baked legal theories, the Court will

dismiss the case. If Plaintiff maintains its desire to sue, it may refile in the proper district against

the corporate defendant only.

        d. Motion to Transfer

        Because the Court has determined that venue is improper in the Western District of

Texas, it does not need to consider the Motion to Transfer on grounds of forum non conveniens.



                                          III.    CONCLUSION

        For the reasons described herein, the Court enters the following orders:

        IT IS ORDERED that Defendants’ Motion to Dismiss, or in the Alternative, Transfer

(ECF No. 13) is GRANTED.

        IT IS FURTHER ORDERED that Defendant Allison Fullmer is DISMISSED WITH

PREJUDICE.
         Case 1:20-cv-01022-JRN Document 17 Filed 02/17/21 Page 9 of 9




       IT IS FINALLY ORDERED that the case is DISMISSED WITHOUT PREJUDICE

for improper venue pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure.

       SIGNED this 17th day of February, 2021.




                                            JAMES R. NOWLIN
                                            SENIOR U.S. DISTRICT JUDGE
